internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-140281-01 date date common parent subsidiary subsidiary subsidiary date a dear this letter responds to your date request as supplemented by additional submissions for rulings concerning the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below common parent acquired all of the outstanding common_stock of subsidiary on date a common parent represents that the acquisition of the subsidiary common_stock qualified as a reorganization under sec_368 a e and sec_368 subsidiary is engaged in two major business segments common parent believes it necessary to distribute one of subsidiary 1’s two major business segments to its shareholders to achieve this subsidiary will contribute the assets of the business segment to be retained to a newly formed and wholly owned corporation subsidiary subsidiary will then distribute the stock of subsidiary to common parent the first distribution or distribution one it is anticipated that the first distribution will occur within five years of date a common parent will then contribute the stock of subsidiary to subsidiary and distribute subsidiary to its shareholders the second distribution or distribution two certain borrowings and acquisitions of debt will occur in connection with distributions one and two common parent represents that to the best of its knowledge distributions one and two will each qualify as a distribution plr-140281-01 to which sec_355 applies and has provided documentation in support of its representations sec_355 will prevent the first distribution from qualifying for nonrecognition treatment under sec_355 or sec_361 if common parent acquired fifty percent or more of the stock of subsidiary by purchase if common parent’s acquisition of subsidiary qualified as a reorganization under sec_368 a e and a b the general_rule of sec_1_355-6 treats common parent as purchasing an amount of subsidiary stock equal to the higher of a the amount of surviving corporation stock that would be treated as purchased on the date of the deemed sec_351 transfer by the controlling_corporation if the controlling_corporation acquired the surviving corporation’s assets and assumed its liabilities in a transaction in which the controlling corporation’s basis in the surviving corporation assets was determined under sec_362 and then transferred the acquired assets and liabilities to the surviving corporation in a sec_351 transfer see sec_1_358-6 and ii a and b deemed asset acquisition and transfer by controlling_corporation or b the amount of surviving corporation stock that would be treated as purchased on the date the surviving corporation shareholders purchased their surviving corporation stock if the controlling_corporation acquired the stock of the surviving corporation in a transaction in which the basis in the surviving corporation’s stock was determined under sec_362 see sec_1_358-6 and sec_1_1502-30 deemed stock acquisition however the general_rule is subject_to an exception under sec_1_355-6 if a taxpayer receives a letter_ruling and enters into a closing_agreement in which it agrees to determine its basis in surviving corporation stock under sec_1_358-6 or under sec_1_1502-30 by applying sec_1_358-6 then for purposes of determining the amount of surviving corporation stock that is treated as purchased within the meaning of sec_355 the taxpayer effectively uses the method described in sec_1_355-6 common parent has agreed to determine its basis in subsidiary common_stock under sec_1_1502-30 by applying sec_1_358-6 and has entered into a closing_agreement to that effect we therefore rule that sec_355 and sec_1_355-6 through iv apply and sec_355 and sec_1_355-6 do not apply in determining the amount of stock in subsidiary that is to be treated as purchased by common parent as a result of the date a acquisition no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and its regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion is expressed regarding the qualification of distributions one and two as distributions described in sec_355 in particular no opinion is expressed as to whether distribution one or two will be a disqualified_distribution as defined in sec_355 or a distribution to which section plr-140281-01 a applies this ruling is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable years in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours charles whedbee senior technical reviewer branch office of associate chief_counsel corporate cc
